SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUSES AND SUMMARY PROSPECTUSES DWS Balanced VIP DWS Large Cap Value VIP Effective on or about December 1, 2011, Deutsche Investment Management Americas Inc. (the ”Advisor”) will assumeall day-to-day advisory responsibilities for the fund that were previously delegated to Deutsche Asset Management International GmbH (”DeAMi”) pursuant to a subadvisory agreement between the Advisor and DeAMi. Thefund’s portfolio managers will continue to provide advisory services to the fund as employees of the Advisor. All references to DeAMi are hereby deleted effective on or about December 1, 2011. Please Retain This Supplement for Future Reference November 21, 2011 PROSTKR-115
